DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on December 2, 2021.
In view of amendments filed December 2, 2021 to the title, the objection to the specification is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed December 2, 2021 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn. 
Examiner's Statement of Reason for Allowance
Claims 1-8, 10-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Image Forming Apparatus and Non-Transitory Computer Readable Medium for Controlling Operation Screen.
Claims 1, 17 and 18 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] wherein the processor is further configured to select either one of a first mode and a second mode, the first mode being a mode in which an operation from the first operation screen is acceptable, the second mode being a mode in which remote control from the second operation screen is acceptable; and 
wherein the processor is further configured to perform control in which, if the second mode is selected by the processor, a display state of the second operation screen is prohibited from being changed in accordance with an operation occurred in the information processing apparatus other than an operation from the second operation screen,
wherein, if the second mode is selected by the processor, the processor further performs control in which a display state of a specific area of the first operation screen is changed in accordance with the operation occurred in the information processing apparatus other than an operation from the second operation screen.” along with all other limitations as required by independent claim 1.
“[17] […] wherein the processor is further configured to select either one of a first mode and a second mode, the first mode being a mode in which an operation from the first operation screen is acceptable, the second mode being a mode in which remote control from the second operation screen is acceptable; and
wherein the processor is further configured to perform control in which, if the second mode is selected by the processor, a display state of the second operation screen is prohibited from being changed in accordance with an operation occurred in the information processing apparatus other than an operation from the second operation screen,
wherein, if the second mode is selected by the processor and no operation from the second operation screen is received for a predetermined period or longer, the processor further performs control in which automatic reset of the information processing apparatus is prohibited.” along with all other limitations as required by independent claim 17.
“[18] […] wherein the processor is further configured to select either one of a first mode and a second mode, the first mode being a mode in which an operation from the first operation screen is acceptable, the second mode being a mode in which remote control from the second operation screen is acceptable; and
wherein the processor is further configured to perform control in which, if the second mode is selected by the processor, a display state of the second operation screen is prohibited from being changed in accordance with an operation occurred in the information processing apparatus other than an operation from the second operation screen,
wherein, if the second mode is changed to the first mode by the processor, the processor further performs control in which the automatic reset of the information processing apparatus is allowed.” along with all other limitations as required by independent claim 18.
Specifically, the closest prior art, Sato (2017/0264760), Fukushima (10,469,674) and Haba et al. (2017/0280003), fails to either anticipate or render .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawamura (2019/0342464) disclose a mechanism by which an image forming apparatus notifies an apparatus that inputs an image forming job to the image forming apparatus that the image forming apparatus is during remote support service, and suitably restricts acceptance of image forming jobs.
Mochizuki (2018/0097949) disclose upon accepting a first operation of operating a predetermined hardware key, an image forming apparatus preferentially displays a remote support start screen provided from an information processing apparatus via a relay server. Upon accepting a remote support start instruction from a user via the start screen, the image forming apparatus obtains identification information from the relay server and displays the obtained identification information. Upon accepting an operator operation, the information processing apparatus accepts the identification 
Mutsuno (2016/0105572) disclose an image forming apparatus, in a case where in a remote control instruction received from an information processing apparatus that controls a maintenance, a screen to be displayed next is a restricted screen, if a predetermined input is not accepted from a user of the image forming apparatus, does not display the restricted screen to the operation unit, and if the predetermined input is accepted, does display the restricted screen to the operation unit.
Saitoh et al. (2015/0341441) disclose an information processing system includes electronic devices each including a display unit, and at least one information processing apparatus including a display unit. The information processing apparatus is able to communicate with the electronic devices via a network. The information processing system includes a first sharing unit configured to cause sharing of display contents of the display unit of a first electronic device of the electronic devices and the display unit of the information processing apparatus; and a second sharing unit configured to acquire, from the first electronic device, information of a second electronic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672


/Henok Shiferaw/Primary Examiner, Art Unit 2672